Citation Nr: 0628198	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  05-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to the assignment of a compensable disability 
rating for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2005, a statement of the case 
was issued in May 2005, and a substantive appeal was received 
in June 2005.  The veteran testified at a videoconference 
hearing before the Board in July 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  In light of the VCAA, the Board has determined 
that further evidentiary development is necessary in this 
case.

The veteran underwent a VA audiometric examination in October 
2004.  As a result of the examination findings, the RO 
granted service connection for bilateral hearing loss 
disability and assigned a noncompensable disability rating.  
At the July 2006 Board hearing, the veteran brought an 
updated VA audiometric examination performed in March 2006, 
and testified that his hearing loss had worsened, although 
acknowledged that his hearing aids were helpful.  The March 
2006 evaluation, and other VA outpatient treatment records, 
were associated with the claims folder in August 2006.  
Preliminary RO review of this new evidence has been waived by 
the veteran.  

Despite diligent attempts by the veteran's representative in 
submitting recent evidence, after reviewing the record the 
Board unfortunately finds that appellate review must be 
further delayed for a VA audiological examination for rating 
purposes to ascertain the severity of the veteran's service-
connected bilateral hearing loss disability.  The March 2006 
audiological evaluation appears to have been conducted as 
part of an evaluation for hearing aides, and the report of 
that examination contains an audiogram chart which reflects 
that the veteran's hearing may have worsened since the 
October 2004 evaluation.  However, the pure tone threshold 
readings were not clearly reported to allow for application 
of VA's rating criteria for hearing loss.  The record as it 
stands simply does not allow for informed appellate review of 
the current severity of the veteran's disability.  As such, 
the Board finds that an additional VA audiological 
examination addressing the current severity of the veteran's 
bilateral hearing loss is warranted.  VAOPGCPREC 11-95 
(1995).  

Additionally, during the pendency of this appeal the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Although the present 
appeal involves the issue of entitlement to an increased 
initial rating, this is a downstream issue from service 
connection and VA believes that the Dingess/Hartman analysis 
must be applied.  In view of the need to return the case for 
an examination, it seems appropriate to afford such 
additional notice to ensure compliance with the 
Dingess/Hartman decision.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  VCAA notice 
should advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be scheduled for 
a VA audiological examination for 
rating purposes.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  All examination findings 
should be reported to allow for 
application of VA hearing criteria for 
hearing loss.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a compensable rating is 
warranted.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



